DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
In response to Office action dated 01/05/2022 (“01-05-22 OA”), Applicant amended title and claims 1 and 10 in reply dated 03/29/2022 (“03-29-22 Reply”). 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 10’s status indicator from the 03-29-22 Reply has been amended as follows: 
10. (Currently Amended) 
Response to Arguments
Applicant’s amendments to title have overcome the objection to specification as set forth in page 3 of the 01-05-22 OA. 
Applicant’s amendments to claim 1 have overcome the objection to claims 1 and 10 as set forth in page 3 of the 01-05-22 OA. Claim 10’s abbreviation is made clear by abbreviation’s definition listed in parent claim 1. 
Applicant’s amendments to claim 1 and remarks of claim 1 have overcome the prior art rejection based at least in part on Yoshida as set forth in pages 3-6 of the 01-05-22 OA. 
Reasons for Allowance
Claims 1-16 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
	Independent claim 1 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, the heating coil such that the heat generating member generates Joule heat responsive to generation of eddy currents within the heat generating member when the alternating magnetic field is applied to the heat generating member. 
	The Office agrees with remarks in the 03-29-22 Reply stating that the prior art of  Yoshida uses the power created by the induction coils to heat the heating member whereas the present claim requires the coils’ created magnetic field to heat the heating member.  
Dependent claims 2-16 are allowed, because they depend on allowed claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The art made of record and not relied upon is considered pertinent to Applicant's disclosure as listed in the current Notice of References Cited-892 Form. Both references cited have induction heating. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
07 April 2022
/John P. Dulka/Primary Examiner, Art Unit 2895